Citation Nr: 1533699	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for left knee tendonitis with Osgood-Schlatter disease, degenerative changes, and residuals of a partial meniscectomy.  

2.  Entitlement to a separate compensable rating for recurrent left knee subluxation or lateral instability.  


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to March 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  The Veteran's left knee tendonitis with Osgood-Schlatter disease, degenerative changes, and residuals of a partial meniscectomy, has not been manifested by flexion limited to 30 degrees or extension limited to 15 degrees, including due to pain or following repetitive motion.  

2.  In light of November 22, 2013 VA examination findings the evidence is approximately evenly balanced as to whether the Veteran has slight recurrent left knee subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee tendonitis with Osgood-Schlatter disease, degenerative changes, and residuals of a partial meniscectomy, have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2014).  

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a rating of 10 percent, but no higher, for recurrent left knee subluxation or lateral instability have been met in light of November 22, 2013 VA examination findings.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act


The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in December 2008, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and other identified records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording three VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, and the VA examination reports.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.   
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of a disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. §  4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §  4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  More specifically, painful motion with arthritis can support a compensable rating.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. §  4.40).  

Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved; if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. §  4.71a, Diagnostic Code 5003.  Satisfactory evidence of painful motion suffices to demonstrate limitation of motion.  Id.  A knee is a major joint for the purpose of rating disabilities related to arthritis.  38 C.F.R. §  4.45.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. §  4.71, Plate II.  

Limitation of extension of the leg is evaluated as follows: extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. §  4.71a, Diagnostic Code 5261.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. §  4.71a, Diagnostic Code 5260.

Other specific disorders of and near the knee are evaluated as follows.  Ankylosis of the knee can warrant a disability rating from 30 percent to 60 percent, depending on severity.  38 C.F.R. §  4.71a, Diagnostic Code 5256.  A dislocated knee cartilage warrants a disability rating of 20 percent.  38 C.F.R. §  4.71a, Diagnostic Code 5258.  Removal of a symptomatic knee cartilage warrants a disability rating of 10 percent.  38 C.F.R. §  4.71a, Diagnostic Code 5259.  

Impairment of the tibia and fibula can warrant a disability rating from 10 percent to 40 percent, depending on severity.  38 C.F.R. §  4.71a, Diagnostic Code 5262.  Genu recurvatum (hyperextension of the knee), if acquired through trauma, can warrant a disability rating of 10 percent.  38 C.F.R. §  4.71a, Diagnostic Code 5263.  Recurrent subluxation or lateral instability can warrant a disability rating from 10 percent to 30 percent, depending on severity.  C.F.R. §  4.71a, Diagnostic Code 5257.  

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  In general, "the evaluation of the same manifestation under different diagnoses [is] to be avoided."  38 C.F.R. §  4.14 (2014).  

Analysis

The Veteran contends that his left knee disability is manifested by symptomatology that warrants the assignment of a higher rating than that currently assigned.  

The Veteran was granted entitlement to service connection for left knee tendonitis with Osgood-Schlatter disease and degenerative changes in a September 2005 rating decision.  The RO rated the Veteran's left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5024, for tenosynovitis.  Diagnostic Code 5024 calls for rating as degenerative arthritis, based on limitation of motion.  The RO assigned a 10 percent evaluation based on painful or limited motion of a major joint.  

On October 3, 2008, VA received a claim from the Veteran claiming entitlement to an increased evaluation.  The appellant reported that his knee had become increasingly painful and had begun to lock, resulting in a partial meniscectomy that eliminated the locking.  The only worsened symptom the Veteran described was pain.

The Veteran was afforded a VA examination in December 2008.  The examiner noted the Veteran's complaints of pain, weakness, stiffness, swelling, lack of endurance and fatigability.  The Veteran reported his functional limitations as difficulty with getting up and down stairs as well as prolonged walking.  Physical examination revealed that the Veteran walked with a slight limp.  There was evidence of tenderness and crepitus but no edema, effusion, heat, redness, weakness, giving way, locking, guarding of movement, dislocation, subluxation, instability, and genu recurvatum.  Range of left knee motion was from 0 to 115 degrees with pain occurring at 110 degrees.  The examiner found no additional limitation from fatigue, weakness, lack of endurance or incoordination after repeated use.  The meniscus was within normal limits.  Based on this examination, VA in a February 2009 rating decision continued the 10 percent evaluation, with the exception of a temporary 100 percent rating at the time of the partial meniscectomy.  The residuals of the meniscectomy were added as part of the service connected left knee disorder.

In a March 2009 statement, the Veteran again reported "numerous problems with swelling, fatigability, lack of endurance, stiffness, and constant pain" resulting in difficulty with stairs, uneven surfaces, or sitting for long periods for travel.  In a February 2010 statement, the Veteran again reported constant pain.  In a June 2013 statement, the Veteran indicated that his pain had worsened.

The Veteran was afforded an additional VA examination pertinent to this issue in November 2013.  The Veteran reported stiffness and pain with flare-ups that leave him unable to stand or walk.  The examiner found decreased movement, weakness, excess fatigability, pain on movement, swelling, and disturbance of locomotion but no tenderness, pain to palpation, subluxation, dislocation, genu recurvatum, tibial or fibular impairment.  The examiner noted pain as the only residual of the meniscectomy and pain, stiffness and popping as the residuals of unspecified other knee surgery.  The range of left motion was from 0 to 70 degrees with pain occurring at 5 degrees.  The examiner noted additional limitation of motion after repetition but listed exactly the same figures for the range.  The examiner, however, later noted additional limitation of motion by approximately 20 degrees from pain on use or during flare-ups.  Muscle strength was at 4/5.  The examiner found slight medial-lateral instability of 0-5 millimeters but found the knee otherwise stable.  An X-ray at the time showed a normal knee.  

At a third VA examination in January 2015 the Veteran reported chronic sharp pain and popping, but no locking, weakness or giving way.  He reported no flare-ups or functional impairment.  Range of motion was normal, with no loss from pain or after repetition.  Muscle strength was at 5/5.  The examiner found crepitus and tenderness to palpation over the lateral and medial joint lines but found no ankylosis, recurrent subluxation, lateral instability, recurrent effusion, or tibial or fibular impairment.  The examiner noted pain and popping as the only residuals of the meniscectomy.  X-ray studies showed nothing other than osseous fragmentation at the tibial tuberosity, which the examiner said "presumably is congenital."  

Based on a review of the evidence described above, there is no basis for a rating higher than 10 percent for left knee tendonitis with Osgood-Schlatter disease, degenerative changes, and residuals of a partial meniscectomy at any time during the period on appeal.  

The Board recognizes that there are significant differences between the November 2013 and January 2015 VA examinations.  In order to afford the Veteran the benefit of the doubt, the Board will accept the findings of the November 2013 examination, which showed the most severe symptomatology, as indicative of the Veteran's level of impairment for the entire period on appeal.  During that examination, the Veteran demonstrated left knee flexion to 70 degrees.  Even with the reported additional 20 degrees of limitation during a flare-up, the Veteran could still demonstrate left knee flexion to 50 degrees, far above the 30 degrees necessary for a 20 percent rating.  At no time has the Veteran demonstrated less than full extension.  There is no basis to assign any higher rating than 10 percent for limitation of motion in the left knee.    

The Board has considered whether there are any other applicable ratings codes for the Veteran's knee symptoms. The Veteran has never shown ankylosis, a service connected impairment of the tibia and fibula, or a service connected impairment manifested by genu recurvatum.  The Veteran has undergone a partial meniscectomy, however, this alone is not sufficient to indicate that the Veteran has any dislocated cartilage.  The removal of cartilage does not warrant a rating higher than 10 percent. 

Since the November 22, 2013 VA examination there has been evidence both for and against finding recurrent subluxation or lateral instability in the Veteran's left knee.  Given that the benefit of the doubt doctrine requires that evidence in relative equipoise be resolved in the Veteran's favor, the assignment of a separate compensable rating based on instability is warranted based on the November 22, 2013 VA examiner's findings.  Because there is ambiguity as to whether instability is present and even the November 2013 examiner only found a slight level of lateral instability, the record warrants a rating no higher than 10 percent under Diagnostic Code 5257.  

The Veteran's VA treatment records do not contain any evidence of symptomatology related to the left knee that would warrant higher ratings than those currently assigned.  There are no more severe symptoms shown in any of the VA treatment records that would warrant a higher rating or indicate that the Veteran's VA examination results were not accurate.

In reaching the above conclusions, the Board has not overlooked the Veteran's lay statements.  He is competent to report his own observations with regard to the severity of his left knee disability, including reports of pain, limited mobility, stiffness, and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While lay witnesses are competent to describe experiences and symptoms that result therefrom, because lay persons are not trained in the field of medicine, they are not competent to provide medical opinion evidence as to the current severity of a disability. Therefore, while the Veteran's lay statements have been considered and discussed by VA examiners and the Board, the Veteran's contentions that his disability is more severe than was demonstrated at any of the VA examinations is less probative than the medical evidence of record.  In addition, the primary symptom the Veteran reports is pain which, as noted above, is not sufficient to constitute functional loss.  

The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The effects of his disability, including limitation of motion, painful motion, and instability, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-scheduler rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the preponderance of the evidence of record indicates that the Veteran's left knee tendonitis with Osgood-Schlatter disease, degenerative changes, and residuals of a partial meniscectomy does not meet the criteria for a rating higher than 10 percent.  Any recurrent subluxation or lateral instability of the left knee does not meet the criteria for a rating higher than 10 percent.  
 
In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of disability ratings higher than those already in effect or assigned herein, that doctrine is not applicable. 


ORDER

Entitlement to a rating in excess of 10 percent for tendonitis of the left knee with Osgood-Schlatter disease, degenerative changes, and residuals of a partial meniscectomy, is denied.  

Entitlement to a separate 10 percent rating, but no more, for recurrent left knee subluxation or lateral instability based on November 22, 2013 VA examination findings is granted, subject to the controlling regulations governing the payment of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


